Case 8:18-cv-03019-GJH Document 3 Filed 10/03/18 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action
UNITED STATES DISTRICT COURT
for the

District of Maryland

AMERICAN CHEMICAL SOCIETY, ELSEVIER INC.,
ELSEVIER LTD., AND ELSEVIER B.V.

 

Plaintiff(s)
Vv.

RESEARCHGATE GmbH

Civil Action No, 18-cv-03019-GJH

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ResearchGate GmbH
Invalidenstrasse 115
10115 Berlin, Germany

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Scott A. Zebrak

Corey Miller

OPPENHEIM + ZEBRAK, LLP

5225 Wisconsin Avenue NW, Suite 503
Washington, DC 20015

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

 

Date: 10/3/2018

 

Signature of Clerk or Deputy Clerk
